Citation Nr: 1550526	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the claimant's active military service from October 30, 1996 to January 21, 1999 is considered dishonorable for VA purposes.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The claimant served on active duty from October 1996 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In his substantive appeal, the claimant requested a hearing before a member of the Board, but in June 2014 he withdrew this request.


FINDINGS OF FACT

1.  The claimant was discharged under other than honorable conditions due to willful and persistent misconduct.

2.  The Veteran has not met his evidentiary burden that he was insane during any period of his active service.


CONCLUSION OF LAW

The claimant's active military service from October 30, 1996 to January 21, 1999 is considered dishonorable for VA purposes.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.1, 3.12 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Character of Discharge

At issue in this case is whether the claimant's active military service from October 30, 1996 to January 21, 1999 is considered dishonorable for VA purposes.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  VA has no authority to alter the claimant's discharge classification.  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

In the instant case, the RO determined that the claimant's discharge under other than honorable conditions was the result of willful misconduct on his part.  Specifically, the RO cites to evidence that on more than a dozen occasions, the claimant failed to report for duty, failed to obey orders, or was disrespectful.  He was also disciplined for underage drinking.

Service personnel records show that the claimant was separated from service due to what was characterized as "misconduct due to a pattern of misconduct" and "misconduct due to commission of a serious offense."  These records reflect that the claimant received non-judicial punishment in October 1997 for underage drinking; in September 1998 for three counts of failure to report to duty; in November 1998 for four counts of failure to report to duty; and in December 1998 for six counts of disrespect to a lieutenant, including four counts of disobeying orders and two counts of disrespect.  

In his defense, the claimant has claimed that he suffered an acquired psychiatric disability in service, which the Navy did not properly identify or treat.  

While post-service medical records reflect that the claimant has been treated for psychiatric problems following his separation from service, it is unclear whether or not he had an acquired psychiatric disability during his active military service since no service treatment records other than the claimant's enlistment physical are available.  

The claimant did not serve during a period of combat nor has he claimed that he was the victim of sexual assault or hazing during his active service.  A November 1998 letter from the claimant's Division Officer to his parents expressing concern about the claimant's behavior notes that the claimant was sent to the ship's doctor and apparently failed to report any medical problems, including mental health problems.  The claimant's service personnel records are negative for any indication that his military superiors believed he was suffering from any psychiatric condition.  The Board notes that despite the fact that the claimant now complains that he was not evaluated properly in service, the record reflects that the claimant's superiors made repeated attempts to counsel and assist him.  The claimant was reportedly seen by the ship's doctor, the executive officer, and the commanding officer.  He was also referred to the Chaplain, but declined.  He was repeatedly asked whether there was something that he wanted or needed, but always said no.  The claimant's Division Officer even wrote to his parents.  In a November 1998 e-mail to his parents, the claimant stated, "I have caused these people a lot of trouble.  They have been trying to help me out, but I have given them nothing else in return."  

Additionally, the Board notes that the claimant reported that he began drinking alcohol when he was sixteen years old and was drinking heavily by his high school graduation.  The record also reflects that the claimant drank heavily after service as well, resulting in several DUIs and the loss of his drivers' license.  In light of the claimant's punishment in service for underage drinking, it is not beyond the realm of possibility that the claimant's misconduct in service could be attributed to his willful abuse of alcohol.  

However, there is evidence that the claimant had difficulty adjusting to the demands of military service, particularly life aboard a naval vessel.  It appears that he was stressed by the noise, confinement, and demanding routine at sea.  Accordingly, the Board cannot rule out the possibility that he was suffering from depression or anxiety during his period of active service.  Nonetheless, even if the Board were to assume, solely for the sake of argument, that the claimant suffered from an acquired psychiatric disability during his active military service, that does not automatically excuse his misconduct, absent evidence that his condition was so severe and debilitating that he either lacked the capacity to understand the nature and consequences of his actions or lacked the ability to control his behavior, rendering his misconduct something other than willful.  

As noted above, an exception to an appellant being barred from receiving VA benefits is if the claimant is shown to have been "insane" at the time of the offense.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  According to VA regulations, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  There must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The Court of Appeals for Veterans Claims has held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

Here, the Veteran has not presented any medical evidence that he was insane during any period of his active service and the Board finds that this is a complex medical question in nature.  "Sometimes [a] layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board notes that a March 2013 RO decision reached the same conclusion.  Given the evidence of record, the Board therefore finds that the Veteran has not met his evidentiary burden that he was insane during his active service and thus should be considered capable of intentional conduct.  Accordingly, his misconduct during active service must be considered willful.  

The Board further notes that the claimant's misconduct in service was not an isolated incident or an aberration in an otherwise long and exemplary career, but appears to have been rather a persistent pattern of disobedient and disrespectful behavior that failed to improve despite what appears to have been a committed effort by his superiors to help him.  Even if the claimant was struggling with psychiatric problems, the evidence does not rise to the level of equipoise that his condition was so severe that he was incapable of conforming his behavior to the demands of his service, such that he was insane, and there is no additional evidence that rises to the level of equipoise in mitigation of his conduct.  

Moreover, the Secretary is not obligated to grant a claim for benefits or accept any element or material issue of a claim simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Therefore, based on all the above evidence, the Board finds that the claimant's active military service from October 30, 1996 to January 21, 1999 is considered dishonorable for VA purposes due to a pattern of persistent and willful misconduct.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service personnel records and identified private treatment records have been obtained and associated with the claims file.  VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, given the evidence as addressed above, VA's duty to provide a medical examination to determine whether the Veteran was insane during service has not been triggered.  See Waters v. Shinseki, 601 F.3d 1274m 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). 


ORDER

The claimant's active military service from October 30, 1996 to January 21, 1999 is considered dishonorable for VA purposes.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


